294 S.W.3d 441 (2009)
Bruce A. SMITH, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2009-SC-000336-KB.
Supreme Court of Kentucky.
October 1, 2009.

OPINION AND ORDER
Movant, Bruce A. Smith, KBA Member No. 89554, has filed an application for restoration of his license to practice law in Kentucky. His bar roster address is 20 N.W. 4th St. 7th Floor, Evansville, IN 47708. Upon the recommendation of the KBA, we enter an Order restoring Smith's license to practice law in the Commonwealth.
Smith was admitted to the Kentucky Bar in 2002. He withdrew from the Bar pursuant to SCR 3.480(1) on November 5, 2005. There were no pending disciplinary investigations or charges against Smith at the time of his withdrawal. Smith filed an Application for Restoration with the KBA pursuant to SCR 3.500(1) on June 15, 2009, less than five (5) years after his withdrawal. Smith has paid the required dues and application fee amounting to $790.00. He is CLE compliant until June 30, 2010.
The KBA found that Smith has complied with the requirements of SCR 3.500 for restoration, and that he has no disciplinary matters pending against him, nor has he been the subject of any claims against the Clients' Security Fund. The KBA Board of Governor's recommends that this Court restore Smith to the practice of law. Upon the foregoing facts, we find no impediments to the restoration of Bruce A. Smith to the Kentucky Bar.
THEREFORE, IT IS HEREBY ORDERED that Bruce A. Smith, KBA Member No. 89554, is hereby restored to KBA membership and the practice of law in this Commonwealth subject to his payment of $205.95 for the costs of this proceeding as required by SCR 3.500(5).
All sitting. All concur.
ENTERED: October 1, 2009.
/s/ John D. Minton Jr.
Chief Justice
*442